DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on March 4, 2021.  Claims 1-6, 8, 12-15, 21-22, 24-28 and 30-31 are pending in the application.
Status of Objections and Rejections
All rejections under 35 U.S.C. §103 and 112 from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection under 35 U.S.C. §103 are necessitated by the amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent claim 1 and its dependent claims 2-6 and 27
Claim(s) 1 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Pub. 2009/0071831) in view of Gupta (V. Gupta et al., ApoStreamTM, a new dielectrophoretic device for antibody independent isolation and recovery of viable cancer cells from blood, 6 Biomicrofluidics, 2012, 024133, page 1-14), and further in view of Morimoto (A. Morimoto et al., High-Density Dielectrophoretic Microwell Array for Detection, Capture, and Single-Cell Analysis of Rare Tumor Cells in Peripheral Blood, PLoS ONE 2015, 10(6): e0130418, page 1-19), supported by Constantine (C. Constantin, Biocompatibility of Polyimides: A Mini-Review, Materials, 2019(12), 3166, page 1-27) as an evidence for claim 1.

providing a device (Fig. 2; [0022] lines 1-2: a DEP system 100) including,
a first metal plate (Fig. 2; [0022] line 3: an array of electrodes 114; [0103] line 1: DEP electrodes may be fabricated from metals);
a biocompatible coating disposed over the first metal plate (Fig. 2; [0044] lines 1-3: one or more additional layers can be provided on top of the electrodes and/or substrate surface; lines 3-5: surface coating on the electrode surfaces and substrates can be used to improve compatibility of the device to the target samples; here the coating on the electrodes is deemed to be biocompatible due to its improved compatibility to the target samples, i.e., cells),
a second metal plate (Fig. 2; [0022] line 4: counter-electrode 116; [0103] line 1: DEP electrodes may be fabricated from metals), and
a fluid pathway between the first metal plate and second metal plate (Fig. 2: the space between the array of electrode 114 and the counter-electrode 116 is deemed to be the fluid pathway), and wherein the biocompatible coating includes a continuous surface that completely covers the first electrode (Fig. 2: the one or more additional layers on top of the surface of the array of electrode 114 would be continuous and completely covering the array of electrode 114) for an entire footprint of the fluid pathway and an entire footprint of the continuous surface within the fluid pathway is exposed (Fig. 2: showing the entire continuous surface of the coating exposed to the footprint of the fluid pathway);

disposing the sample within the fluid pathway and exposed to the electric field (Fig. 2; [0023] lines 1-3: during operation, pump 150 pumps fluid from supply reservoir 120 to chamber 110);
removing the sample from the device ([0023] lines 7-8: fluid exist chamber 110 through tube 135 and collects in reservoir 130); and
disabling the DC voltage potential difference after removing the sample from the device ([0034] lines 5-7: the applied voltage to the electrode can either be reduced (or switched off) or the frequency varied to change the nature of the DEP force; thus the DC voltage is deemed to be disabled, i.e., switched off, after collecting the sample, i.e., completion of the experiment).

Chen does not explicitly disclose the biocompatible coating comprising a polymer material.
However, Gupta teaches the ApoStream flow chamber (Fig. 1), including a flexible polyimide film sheet with electroplated copper and gold electrodes forming the floor of the flow chamber (page 4, para. 3, lines 2-3).  As evidenced by Constantin, polyimide is biocompatible ([Abstract] lines 13-14).  Thus, Gupta teaches a biocompatible polymer coating on the electrode as the floor of the flow chamber (Fig. 1; page 4, para. 3, lines 1-3).
prima facie obvious. MPEP 2141(III)(B).

Chen does not explicitly disclose a fluid guide layer comprising a fluid pathway disposed between the first metal plate and second metal plate, wherein the fluid guide layer is nonconductive. 
However, Morimoto teaches a cell entrapment chamber utilizing dielectrophoresis DEP (Fig. 1: caption), using a spacer to maintain the height of the electrode gap (Fig. 1(a), (c); [caption] line 9: a silicon rubber sheet spacer of thickness 1 mm (thus the distance between the pair of electrodes is 1 mm)).  Thus, Morimoto teaches the fluid guide layer comprising a fluid pathway (Fig. 1(c)) disposed between the first electrode and second electrode (Fig. 1(a)), wherein the fluid guide layer is nonconductive (Fig. 1(a), (c); [caption] line 9: a silicon rubber sheet spacer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen by incorporating a nonconductive fluid guide layer as taught by Morimoto because the fluid guide layer is a spacer that forms a flow path with a fixed height of the electrode gap (Fig. 1(a), (c); [caption] line 9) and its nonconductive property would prevent the electrical shortage between two conductive electrodes.

Regarding claim 27, Chen, Gupta, and Morimoto disclose all limitations of claims 1 as applied to claims 1, including the fluid guide layer disposed between the first metal plate and second metal plate.  Chen teaches disposing the second metal plate directly over and oriented parallel to the first metal plate (Fig. 2: showing the counter-electrode 116 is over and parallel to the array of electrodes 114 and the flow path is in between the two electrodes).
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Gupta and Morimoto, and further in view of Iliescu (U.S. Patent Pub. 2009/0155877, provided in IDS filed on July 10, 2018).
Regarding claims 3 and 4, Chen, Gupta, and Morimoto disclose all limitations of claims 1 as applied to claims 1.  Chen, Gupta, and Morimoto do not explicitly disclose disposing a clean fluid in the device between the first metal plate and the sample (claim 3) or rinsing the device with a first clean fluid after disabling the DC voltage potential difference (claim 4).
However, Iliescu teaches disposing a clean fluid in the device between the first electrode and the sample ([0072] lines 2-4: the target cells may be obtained by turning off the actuation voltage; lines 7-9: A phosphate buffered saline (PBS) solution may be used as a re-suspension fluid, for the purpose of removing the target cells; thus the PBS solution being disposed into the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen, Gupta, and Morimoto by 

Regarding claim 5, Chen, Gupta, Morimoto, and Iliescu disclose all limitations of claim 4 as applied to claim 4.  Chen, Morimoto, and Iliescu do not explicitly disclose analyzing the first clean fluid for tumor cells captured from the sample by the device.
However, Gupta teaches a method for efficient isolation and enrichment of circulating tumor cells (CTCs) from blood (page 1, [Abstract] line 10) to monitor metastatic disease progression and guide cancer therapy (page 1, [Abstract] lines 1-2).  The ApoStream flow chamber applies an AC electric field to the sample within a defined region of the flow path, sorting the CTCs and peripheral blood mononuclear cells (PBMCs) (Fig. 1, page 4, para. 3, lines 1-2).  The cancer cells travelling close to the chamber floor are withdrawn through the collection port (Fig. 1; page 5, para. 1, lines 1-2).  The recovered CTCs can be analyzed by spiking into PBMCs for assessment of the cancer cell recovery performance, for example, SKOV3 and MDS-MB-231 cells (Table I; page 11, para. 1, lines 1-4).  Further, the recovered cancer cells can be cultured and propagated to study the cell viability after isolation and enrichment (Fig. 6; page 13, para. 2, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen, Morimoto, and Iliescu by incorporating a step of analyzing the captured tumor cells as taught by Gupta because the analysis can be used to assess the cancer cell recovery performance (page 11, para. 1, lines 1-2) and cell viability (page 13, para. 2, lines 1-3).

Regarding claim 6, Chen, Gupta, Morimoto, and Iliescu disclose all limitations of claim 4 as applied to claim 4.  Chen, Gupta, and Morimoto do not explicitly disclose rinsing the device with a second clean fluid prior to disabling the voltage potential difference.
However, Iliescu teaches using an applied fluidic pressure to remove unwanted cells from the microfluidic channel (Fig. 7; claim 19, lines 11-13) and to recover the target cells from the microfluidic channel (Fig. 7; claim 19, lines 14-16).  Iliescu also teaches using a phosphate buffered saline (PBS) solution may be used as a re-suspension fluid, for the purpose of removing the target cells ([0072] lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen, Gupta, and Morimoto by rinsing PBS solution to remove the unwanted cells prior to disabling the voltage potential difference because rinsing the device with PBS buffer is an alternative process to remove the unwanted cells compared to removing the unwanted cells with fluidic pressure.  In addition, repeating the process of using the PBS buffer would have been prima facie obviousness to one having ordinary skill in your in order to collect additional or collect the remaining target cells. Simple use of a known technique to improve similar methods in the same way is obvious to one of ordinary skill in the art. MPEP 2141(III)(C).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Gupta and Morimoto, and further in view of Liu (U.S. Patent Pub. 2003/0175947).


Chen, Gupta, and Morimoto do not explicitly disclose wherein a tumor cell of the sample is partially embedded in the biocompatible coating by the electronic field applying a force on the tumor cell.
However, Liu teaches a method of mixing of liquid solutions within microfluidic device ([0002] lines 1-3).  The method of attachment of the capture binding ligands to the detection surface can be done through a linker moiety ([0074] lines 1-2, 7-9).  For example, the linker moieties may be formed using electrochemical techniques ([0080] lines 1-2), using cyclic voltammetry of pyrrole and PBS buffer in the presence of probe molecules, forming a polypyrrole/probe film on a microelectrode surface ([0080] lines 2-5).  The probe molecules are embedded or fixed within the film ([0080] lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen, Gupta, and Morimoto by embedding the biological binding molecules within the film using electrochemical techniques as taught by Liu because applying a known technique to a known method 
Independent claim 8 and its dependent claims 12-15, 28 and 30
Claim(s) 8, 13-15, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Gupta, and further in view of Morimoto, supported by Constantine as an evidence for claim 8.
Regarding claim 8, Chen teaches a method of analyzing a sample ([0073] lines 1, 5: using dielectrophoresis DEP to capture a cell to analyze it), comprising: 
providing a device (Fig. 2; [0022] lines 1-2: a DEP system 100) comprising,
a first electrode (Fig. 2; [0022] line 3: an array of electrodes 114);
a layer disposed over the first electrode (Fig. 2; [0044] lines 1-3: one or more additional layers can be provided on top of the electrodes and/or substrate surface; lines 3-5: surface coating on the electrode surfaces and substrates can be used to improve compatibility of the device to the target samples; here the coating on the electrodes is deemed to be biocompatible due to its improved compatibility to the target samples, i.e., cells),
a second electrode (Fig. 2; [0022] line 4: counter-electrode 116), and
a fluid pathway between the first electrode and second electrode (Fig. 2: the space between the array of electrode 114 and the counter-electrode 116 is deemed to be the fluid guide layer), and wherein the layer includes a continuous surface that covers the first electrode (Fig. 2: the one or more additional layers on top of the surface of the array of electrode 114 would be continuous and completely covering the array of electrode 114) for an entire footprint of the fluid pathway (Fig. 2: showing the continuous surface of the coating exposed to the entire footprint of the fluid pathway);
generating an electric field within the device by applying an electric voltage potential difference between the first electrode and second electrode (Fig 2; [0024] lines 1-3: signal generator 140 applies a voltage across opposing electrode arrays);
disposing the sample within the fluid pathway and exposed to the electric field (Fig. 2; [0023] lines 1-3: during operation, pump 150 pumps fluid from supply reservoir 120 to chamber 110); and
removing the sample from the device ([0023] lines 7-8: fluid exist chamber 110 through tube 135 and collects in reservoir 130).

Chen does not explicitly disclose the layer on the electrode is a polymer layer.
However, Gupta teaches the ApoStream flow chamber (Fig. 1), including a flexible polyimide film sheet with electroplated copper and gold electrodes forming the floor of the flow chamber (page 4, para. 3, lines 2-3).  As evidenced by Constantin, polyimide is biocompatible ([Abstract] lines 13-14).  Thus, Gupta teaches a biocompatible polymer coating on the electrode as the floor of the flow chamber (Fig. 1; page 4, para. 3, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen by substituting the electrode coating with polyimide as taught by Gupta because polyimide is a suitable polymeric material for electrode coating with biocompatibility.  Simple substitution of one known prima facie obvious. MPEP 2141(III)(B).

Chen does not explicitly disclose a first fluid guide layer including a fluid pathway disposed between the first metal plate and second metal plate, wherein the first fluid guide layer comprises an electrically insulating material.
However, Morimoto teaches a cell entrapment chamber utilizing dielectrophoresis DEP (Fig. 1: caption), using a spacer to maintain the height of the electrode gap (Fig. 1(a), (c); [caption] line 9: a silicon rubber sheet spacer of thickness 1 mm (thus the distance between the pair of electrodes is 1 mm)).  Thus, Morimoto teaches the fluid guide layer including a fluid pathway (Fig. 1(c)) disposed between the first electrode and second electrode (Fig. 1(a)), wherein the first fluid guide layer comprises an electrically insulating material (Fig. 1(a), (c); [caption] line 9: a silicon rubber sheet spacer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen by incorporating an electrically insulating spacer between two electrodes as taught by Morimoto because the fluid guide layer is a spacer that forms a flow path with a fixed height of the electrode gap (Fig. 1(a), (c); [caption] line 9) and its nonconductive property would prevent the electrical shortage between two conductive electrodes.

Regarding claim 13, Chen, Gupta, and Morimoto disclose all limitations of claims 8 as applied to claims 8, including disabling the electric after removing the sample.  
However, Iliescu teaches a lab-on-a-chip for sorting and lysing biological samples by dielectrophoresis and electroporation ([0002] lines 3-4).  After sorting the cell sample by actuating biochip (Fig. 7: S610, S620), Iliescu teaches disposing a clean fluid within the device after disabling the electric field ([0072] lines 2-4: the target cells may be obtained by turning off the actuation voltage; lines 7-9: A phosphate buffered saline (PBS) solution may be used as a re-suspension fluid, for the purpose of removing the target cells).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen, Gupta, and Morimoto by disposing a PBS buffer in the device as taught by Iliescu because the PBS buffer is a re-suspension fluid for the purpose of removing the target cells ([0072] lines 7-9).

Regarding claim 14, Chen, Gupta, Morimoto, and Iliescu disclose all limitations of claims 13 as applied to claims 13.  Chen, Gupta, and Morimoto do not explicitly disclose removing the clean fluid from the device; and counting a number of molecules from the sample that are in the clean fluid.
However, Iliescu teaches a lab-on-a-chip for sorting and lysing biological samples by dielectrophoresis and electroporation ([0002] lines 3-4).  After sorting the cell sample by actuating biochip (Fig. 7: S610, S620), Iliescu teaches

counting a number of molecules from the sample that are in the clean fluid ([0082] lines 10-11: counting to confirm that all the cells were immediately flushed out when no DEP voltage was applied).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen, Gupta, and Morimoto by removing the PBS buffer and counting the contained cells in the buffer as taught by Iliescu because the PBS buffer is a re-suspension fluid for the purpose of removing the target cells ([0072] lines 7-9) and counting to confirm that all the cells were immediately flushed out when no DEP voltage was applied ([0082] lines 10-11).

Regarding claim 15, Chen, Gupta, and Morimoto disclose all limitations of claims 8 as described to claims 8.  Chen, Gupta, and Morimoto do not explicitly disclose adding a substance to the sample to control a dielectric constant of the sample.
However, Iliescu teaches adding a substance to the sample to control a dielectric constant of the sample ([0080] lines 11-12: the conductivity of the separation buffer was adjusted to about 50 µS cm-1 using NaOH; thus controlling the dielectric constant of the sample).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen, Gupta, and Morimoto by adding NaOH to control the dielectric constant of the sample as taught by Iliescu 

Regarding claim 30, Chen teaches the electric field is generated using a direct current (DC) voltage source (Fig 2; [0024] lines 1-3: signal generator 140 applies a voltage across opposing electrode arrays; [0025] lines 4-5: power supply 140 can apply a DC voltage to the electrodes).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Gupta and Morimoto, and further in view of Mitchell (M. Mitchell et al., Surfactant Functionalization Induces Robust, Differential Adhesion of Tumor Cells and Blood Cells to Charged Nanotube-coated Biomaterials Under Flow, 56 Biomaterials, 2015, 179-86, Author Manuscript, page 1-14).
Regarding claim 12, Chen, Gupta, and Morimoto disclose all limitations of claim 8 as described to claim 8.
Chen, Gupta, and Morimoto do not explicitly disclose removing a portion of the first electrode after removing the sample from the electric field.
However, Iliescu teaches the target cells are captured on the inner surface of the electrode 200 during the biochip actuation and then unwanted cells are removed (Fig. 7: S610, S620).  Thus, to observe the captured cells must be after removing the sample from the electric field, i.e., after the capturing and removing the unwanted cells.  Further, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen, Gupta, and Morimoto by removing a portion of the electrode that has captured the target cells as taught by Iliescu because the portion of the electrode would be a specimen for captured cells on the electrode surface.
Chen, Gupta, and Morimoto do not explicitly disclose observing the portion of the first electrode using a microscope.
However, Mitchell teaches negatively charged surfactant-functionalized HNT simultaneously enhances cancer cell capture while eliminating leukocyte adhesion (page 16, Fig. 3 [caption] lines 1-2).  Fig. 3(A) shows ES-mediated adhesion of colorectal adenocarcinoma COLO 205 cancer cells over surfaces coated with ES + HNT and ES + NaL + HNT monitored via an inverted microscope (page 5, para. 3, line 2).  Thus, Mitchell teaches observing the portion of the microtube surface (Fig. 3(A): adhesion of COLO 205 cancer cells on the functionalized surface) using a microscope (page 5, para. 3, line 2: an inverted microscope).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen, Gupta, and Morimoto by observing the portion of the micotube surface that is functionalized and captures cancer cells (i.e., the portion of the first electrode of the device of Iliescu) by microscope as taught by Mitchell because the microscopic image would show the adhesion of the cancer cells (Mitchell, Fig. 3(A)).
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Gupta and Morimoto in view of Iliescu, and further in view of Talebpour (U.S. 9,574,245).
Regarding claim 28, Chen, Gupta, and Morimoto disclose all limitations of claim 8 as applied to claim 8.  Chen, Gupta, and Morimoto do not explicitly disclose a second fluid guide layer disposed between the first electrode and first fluid guide layer; and a mesh layer disposed between the first fluid guide layer and second fluid guide layer.
However, Talebpour teaches a device for performing electrical sample processing (Fig. 1; Col. 9, lines 27-28).  The device has a thin channel 2 (Fig. 1; Col. 9, line 31) and a lower electrode 7 and an upper electrode 8 on the opposite sides of the channel (Fig. 1-2).  The channel is divided into two portions 14 and 15 (Fig. 3(a); Col. 10, lines 57-58), separated by a filter 16, for example a membrane filter (Fig. 3(a); Col. 10, line 55).  The filter enables cells (or other particulate matter) within the sample to be retained by the filter as the sample is flowed between the inlet port 12 and outlet port 13 (Fig. 3(a); Col. 10, lines 59-61).  Thus, Talebpour teaches a second fluid guide layer (Fig. 3(a): portion 15) disposed between the first electrode and first fluid guide layer (Fig. 3(a): showing the portion 15 between electrode 7 and the portion 14); and a mesh layer (Fig. 3(a): the membrane filter 16) disposed between the first fluid guide layer and second fluid guide layer (Fig. 3(a): showing the filter 16 between the portions 14 and 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen, Gupta, and Morimoto by incorporating a filter (i.e., a mesh layer) disposed between the first and second fluid 
(III) Independent claim 21 and dependent claims 22, 24-26, and 31
Claim(s) 21-22, 26, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Morimoto.
Regarding claim 21, Chen teaches a method comprising: 
providing a device (Fig. 2; [0022] lines 1-2: a DEP system 100) including,
a first electrode (Fig. 2; [0022] line 3: an array of electrodes 114) comprising a biocompatible layer completely covering a surface of the first electrode (Fig. 2; [0044] lines 1-3: one or more additional layers can be provided on top of the electrodes and/or substrate surface; lines 3-5: surface coating on the electrode surfaces and substrates can be used to improve compatibility of the device to the target samples; here the coating on the electrodes is deemed to be biocompatible due to its improved compatibility to the target samples, i.e., cells);
a second electrode (Fig. 2; [0022] line 4: counter-electrode 116), and
a fluid between the first electrode and second electrode (Fig. 2: showing the flow is between the array of electrode 114 and the counter-electrode 116);
disposing a sample ([0012] line 2: cells) comprising a fluid taken from a body (cells are deemed to be taken from a body) within the fluid (Fig. 2; [0023] lines 1-3: during operation, pump 150 pumps fluid from supply reservoir 120 to chamber 110); and


Chen does not explicitly disclose the fluid guide layer disposed between the first electrode and second electrode (claim 21) or the fluid guide layer comprises an insulating material (claim 26) or the fluid guide layer includes an opening formed through the fluid guide layer (claim 31).
However, Morimoto teaches a cell entrapment chamber utilizing dielectrophoresis DEP (Fig. 1: caption), using a spacer to form an opening (Fig. 1(a), (c): showing the opening inside the spacer forms the flow path) and maintain the height of the electrode gap (Fig. 1(a), (c); [caption] line 9: a silicon rubber sheet spacer of thickness 1 mm (thus the distance between the pair of electrodes is 1 mm)).  Thus, Morimoto teaches the fluid guide layer disposed between the first electrode and second electrode (Fig. 1(a)) and the fluid guide layer forms an opening (Fig. 1(c)) and comprises an insulating material (Fig. 1(a), (c); [caption] line 9: a silicon rubber sheet spacer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen by incorporating a fluid guide layer between two electrodes as taught by Morimoto because the spacer would form a flow path with a fixed height of the electrode gap (Fig. 1(a), (c); [caption] line 9) and the 

The designation “detecting or isolating circulating tumor cells” does not further limit the method as claimed in claim 21 because it is the intended result of the method as claimed.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  In method claims, it is the overall method steps that are given patentable weight not the intended result thereof because the intended result does not materially alter the overall method.  Thus, in method claims, the intended result is not given patentable weight when it simply expresses the intended result of a process step positively recited. MPEP 2111.04(I).

Regarding claim 22, Chen and Morimoto disclose all limitations of claim 21 as applied to claim 21.  Chen further discloses removing the sample from the device ([0023] lines 7-8: fluid exist chamber 110 through tube 135 and collects in reservoir 130).
Chen does not explicitly disclose measuring an amount of tumor cells remaining in the device after removing the sample.
However, Morimoto teaches measuring an amount of tumor cells remaining in the device after removing the sample (page 7, para. 4, lines 10-12: confirming the cell entrapment efficacy, i.e., the number of entrapped cells per total number of cells introduced into the cell entrapment chamber).
.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Morimoto, and further in view of Jin (U.S. Patent Pub. 2013/0324424).
Regarding claim 24, Chen and Morimoto discloses all limitations of claim 21 as applied to claim 21.  Chen and Morimoto do not explicitly disclose feeding the sample into the device using gravity.
However, Jin teaches a sensor device with several fluid conduits each providing fluid communication between the holder and a reservoir (Fig. 4; [0039] lines 2-3).  The pumps control the flow of fluids between the holder and one of the reservoirs ([0039] lines 8-9).  Suitable pumps include peristaltic pumps, syringe pumps, microfluidic pumps, and gravity feeds ([0039] lines 20-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morimoto and Trau by using gravity feed to introducing the sample into the device as taught by Jin because feeding the sample into the device by gravity is an alternative process for pumping the sample into the device.  Use of a known technique to improve similar methods in the same way is obvious to one of ordinary skill in the art. MPEP 2141(III)(C).
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Morimoto, and further in view of Iliescu.
Regarding claim 25, Chen and Morimoto disclose all limitations of claim 22 as applied to claim 22.  Chen and Morimoto do not explicitly disclose disabling the DC electric field within the device; disposing a clean fluid in the device while the DC electric field is disabled; removing the clean fluid from the device to a container; and measuring the amount of tumor cells in the container.
However, Iliescu teaches a lab-on-a-chip for sorting and lysing biological samples by dielectrophoresis and electroporation ([0002] lines 3-4).  After sorting the cell sample by actuating biochip (Fig. 7: S610, S620), Iliescu teaches
disabling the DC electric field within the device ([0016] line 9: removing the electric field);
disposing a clean fluid in the device while the DC electric field is disabled ([0072] lines 2-4: the target cells may be obtained by turning off the actuation voltage; lines 7-9: A phosphate buffered saline (PBS) solution may be used as a re-suspension fluid, for the purpose of removing the target cells);
removing the clean fluid from the device to a container (since the PBS solution is used as a re-suspension fluid, it must flush out of the device to a container for recovering the target cells).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen and Morimoto by disabling the electric field and flushing the device using PBS buffer as taught by Iliescu because the PBS buffer is a re-suspension fluid to recover the target cells from the device ([0072] .
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 21 have been considered but are moot in light of new grounds for rejection.  
Applicant argues Morimoto does not have a biocompatible coating that completely covers the first electrode because the photoresist layer in Morimoto has microwells (page 10, para. 1, lines 6-10; page 10, last three lines to page 11, first two lines; page 11, para. 3, lines 8-12).  This argument is moot because the prior art, Chen, is now relied on to teach the device used in the claimed methods of claims 1, 8, and 21.  Chen teaches a device including a first electrode (Fig. 2: electrode 114), a second electrode (Fig. 2: counter-electrode 116), and a biocompatible coating on the first electrode that includes a continuous surface that completely covers the first electrode for an entire footprint of the fluid pathway and an entire footprint of the continuous surface within the fluid pathway is exposed (Fig. 2; [0044] lines 1-5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795